Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on August 6, 2019.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on August 6, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 16 id objected to for not ending in a period.
Claim 18 is objected for the typographical error: “received” instead of “receive”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical 
The claimed invention is directed to an  abstract idea without significantly more. The claims 1 and 11 recite(s) calculate one or more first scores by applying a first predictive model, wherein the one or more first scores correspond to the probability of one or more outcome events based on one or more first features extracted during a first communication phase between a first entity and a second entity; assign, by the second entity, the first entity to a conversation agent based on the one or more first scores; calculate one or more second scores by applying a second predictive model, wherein the one or more second scores correspond to the probability of one or more of the outcome events based on one or more second features extracted during a second communication phase between the first entity and the agent; and display, on the graphical user interface, one or more representation.
This is a certain method of organizing human activity as it relates to the sales activity of providing customer service to a customer during a sales/business relations interaction by determining the intent of the customer’s message data.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of providing customer service responses and is a certain method of organizing human activity. The recitations of “a computing device configured to communicate with a first entity over a network, the computing device comprising a processor and a graphical user interface;  SMRH:4853-1508-5463.7-- 65 --P A T E N T Docket No. 90704653 (61CT-294061) a non-transitory machine-readable storage medium comprising instructions executable by the processor; a first communication phase component” and “a  second communication phase component” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00161]: general purpose microprocessors.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to 
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that define the models (claims 4, 10, 13 and 14) defines inputs/rules/thresholds associated with the models (claims 2, 3, 5-9, 12, 15-18) or describe insignificant extra-solution activity (Claims 19 and 20). Similar to the independent claims, the dependent claims generally “apply” the concept of providing customer service responses. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 11.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Pub. No. 2018/0053119) in view of Schmueli-Scheuer et al. (US Pub. No. 2020/0211536).
Claims 1, 8, 9 and 11: Zeng discloses:
determining, by applying a first predictive model, the probability of one or more outcome events based on one or more first features extracted during a first communication phase between a first entity and a second entity; ([0052] …For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance…The NLU based user intent analyzer 120 may estimate the user intent and send the estimated user intent to the service agent router 125 for agent routing. [0081]  In operation, the parser 342 takes conversation data from actual dialogs 359 (generated by the semi-supervised training seeds generator 354 as input. Based on natural language models 340 and dictionaries 344, the parser 342 parses the input conversations and sends such processed results to various identifiers to extract relevant information.)
 assigning, by the second entity, the first entity to a conversation agent; ([0054] Referring back to FIG. 1A, once the service agent router 125 determines that a service virtual agent has a domain or service matching the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user.)
initiating a second communication phase between the first entity and the agent, wherein the second communication phase comprises the steps of: 
enabling a chat environment between the first entity and the agent configured to receive text input from the first entity; ([0057] FIG. 1C is a flowchart of an exemplary process for service agent development and application, according to an embodiment of the present teaching. When an input is received from a chat user at 150, the input from the chat user is analyzed, at 152, to estimate the intent of the chat user. It is then determined, at 154 based on the estimated intent, whether the chat user should be directed to a human or virtual agent. If the chat user is directed to a human agent, the process proceeds to 166 where the dialog with the chat user is conducted with a human agent. The dialog with the human agent may continue until a service is delivered, at 164, to the chat user. The human agent may also assess from time to time during the dialog, at 168, whether there is a need to route the chat user to a different agent, either virtual or human. If no, the conversation continues at 166. If there is a need to route the chat user to other agent, the process proceeds to 154, where it is determined whether to route to a (different) human agent or a virtual agent. Once the new conversation is initiated with a different agent, the process proceeds to 150.
receiving second communication phase text input from the first entity in the form of one or more sequential messages responsive to one or more messages from the agent; and (Fig. 9)
determining, by applying a second predictive model, the probability of one or more of the outcome events based on one or more second features extracted during the second communication phase ([0071] …The actions/tasks related to a dialog session may be channeled within the same sub-space or across the two sub-spaces. For instance, a virtual agent in the machine sub-space may invoke another virtual agent in the same machine sub-space, determined based on, e.g., the context of the dialog, the detected user intent, and/or the specialty of other virtual agents. As another example, an action taken by a virtual agent in the machine sub-space may be to re-route to a human agent in the human sub-space and vice versa. The channeling between the two sub-spaces may be controlled based on models established via machine learning. According to the present teaching, the real-time task manager 230 may determine which action to take based on deep learning models stored in 225 and data obtained from the knowledge database 134, the publisher database 136, and the customized task database 139.)
Note: The Examiner understands that the first and second features extracted from the text input are disclosed at [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users. For example, a user may send utterances to the NLU based user intent analyzer 120. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. In one embodiment, the NLU based user intent analyzer 120 may utilize machine learning technique to train the NLU model based on real and simulated user-agent conversations as well as contextual information of the conversations. The NLU based user intent analyzer 120 may estimate the user intent and send the estimated user intent to the service agent router 125 for agent routing. [0053] The service agent router 125 in this example may receive the estimated user intent from the NLU based user intent analyzer 120 and determine one of the service virtual agents 140 based on the estimated user intent. FIG. 1B illustrates exemplary service virtual agents, according to an embodiment of the present teaching. For example, as shown in FIG. 1B, a service virtual agent may be a virtual customer service 180, a virtual sales agent 182, a virtual travel agent 184, a virtual financial advisor 186, or a virtual sport commenter 188, etc. [0071] Furthermore, the real-time task manager 230 may be operating in a space that includes both a machine action sub-space and a human action sub-space. In the machine action sub-space, tasks/actions are handled by virtual agents. In the human action sub-space, actions/tasks are handled by human agents. The actions/tasks related to a dialog session may be channeled within the same sub-space or across the two sub-spaces. For instance, a virtual agent in the machine sub-space may invoke another virtual agent in the same machine sub-space, determined based on, e.g., the context of the dialog, the detected user intent, and/or the specialty of other virtual agents. As another example, an action taken by a virtual agent in the machine sub-space may be to re-route to a human agent in the human sub-space and vice versa. The channeling between the two sub-spaces may be controlled based on models established via machine learning. According to the present teaching, the real-time task manager 230 may determine which action to take based on deep learning models stored in 225 and data obtained from the knowledge database 134, the publisher database 136, and the customized task database 139.
Zeng does not disclose scores or displaying scores.
Schmueli-Scheuer, however, discloses at [0055] FIGS. 6A and 6B are illustrations of an example user interface 600 that allows visual exploration of terms and intents related to a conversation generated by a bot, in accordance with an example embodiment. In one example embodiment, a dual view is presented: one in which the graphical “suns” are terms and the graphical “planets” are intents, and one in which the graphical “suns” are intents and the graphical “planets” the terms. An intent list 604 displays an intent name 608 and an intent importance score 612 for each intent. Importance score is calculated by considering the intent dominancy and its frequency. Each term and intent is represented by a node (a circle); the fill pattern (e.g. type of cross-hatching or color) indicates the node type: term or intent per term. The size of the circle corresponds to the number of conversations associated with the term or intent and the density of the fill pattern (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included displaying scores, as disclosed by Schmueli-Scheuer in the system disclosed by Zeng, for the motivation of providing a method of generating a fulfillment probability associated with the likelihood that the user's intent was accomplished. (Schmueli-Scheuer; [0003] Principles of the invention provide techniques for visually exploring and prioritizing discordant conversations with conversational bots.)
Claims 2, 3, 12 and 15:  Zeng discloses a purchase having a value above a threshold. ([0055]…  For example, when the virtual agent detects that the user is asking for a sale related to a large quantity or a large amount of money, e.g. higher than a threshold, the virtual agent can escalate the conversation to the human agent 150.)
Claim 5: Zeng discloses opening a chat environment configured to receive text input from the first entity; receiving first communication phase text input from the first entity corresponding to one or more specific information requests from the second entity; applying text preprocessing to the first communication phase text input; and extracting one or more of the first features from the preprocessed first communication phase text input. (Fig. 1C; [0077] …For example, customized FAQ data and customized task information may be utilized to detect the intent of the chat user. The intent may be gradually estimated based on the dialog state which is continuously built up based on received input from the chat user. At 308, the real-time task manager 230
Claim 6:  Zeng discloses extracting one or more of the first features from contextual information external to the chat environment ([0047] The present teaching can enable online dialogue systems to generate high quality responses by effectively leveraging and learning from different types of information via different technologies, including artificial intelligent (AI), natural language processing (NLP), ranking based machine learning, personalized recommendation and user tagging, multimedia sentimental analysis and interaction, and reinforcement based learning. For example, the key information utilized may include: (1) natural language conversation history/data logs from all users, (2) conversation contextual information such as the conversation history of a current session, the time and the location of the conversation, (3) the current user's profile, (4) knowledge specific with respect to each different service as well as each specific industry domain, (5) knowledge about internal or external third party informational services, (6) user click history and user transaction history, as well as (7) knowledge about customized conversation tasks.)
Claim 7:  Zeng discloses a series of scripted questions. [0065] Information from different sources may provide knowledge of different perspectives for a virtual agent to utilize. For example, the knowledge database 134 may provide information about general knowledge related to products and services. The publisher database 136 may provide information about each publisher, e.g., products/services the publisher is selling for which companies, what advertisements of which products/services the publisher is displaying, or which service virtual agent 1 142 the publisher has deployed to provide services. The customized task database 139 may store data related to customized tasks generated according to some customers' specific requests. For example, if the service virtual agent 1 142 is a customized version of a virtual car sales agent developed based on a specific request for a location having a particular type of climate (e.g., many snow storms), the customized tasks database generated by the customized FAQ generator 220 may include FAQs customized specifically for that type of climate, e.g.: Do you like to add snow tires on your car? Which cars have all-wheel-drive functions? The answers to such questions may also be generated by the customized FAQ generator 222 based on, e.g., the information from the knowledge database 134. Such generated customized questions/answers may be stored in the customized FAQ database 222, which can 210 for understanding the user input and/or by the real-time task manager 230 for determining how to handle the questions from the user.
Claims 15, 16 and 17:  Zeng discloses initiating an opportunity communication phase after the second scores exceeds a defined threshold, making recommendations regarding the first entity’s needs. [0055] During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog, based on data stored in various databases, e.g. a knowledge database 134, a publisher database 136, and a customized task database 139. The virtual agent may also perform product/service recommendation to the user based on a user database 132. In one embodiment, when the virtual agent determines that the user's intent has changed or the user is unsatisfied with the current dialog, the virtual agent may redirect the user to a different agent based on a virtual agent database 138. The different agent may be a different virtual agent or a human agent 150. For example, when the virtual agent detects that the user is asking for a sale related to a large quantity or a large amount of money, e.g. higher than a threshold, the virtual agent can escalate the conversation to the human agent 150, such that the human agent 150 can take over the conversation with the user. [0058]: Similarly, during the dialog, the virtual agent attempts to ascertain what the chat user is seeking and the ultimate goal is to deliver what the chat user desires.
Claim 18: Zeng discloses receive input from the agent during the second communication phase corresponding to the probability of one or more outcome events; receive input corresponding to the actual occurrence of one or more outcome events; and received input as feedback to the first predictive model or the second predictive model. [0048] The disclosed system in the present teaching can integrate various intelligent components into one comprehensive online dialogue system to generate high-quality automatic responses for effectively assisting human representatives/agents to accomplish complex service tasks and/or address customer's information need in an efficient way. More specifically, based on machine learning and AI technique, the disclosed system can learn how to strategically ask user questions, present intermediate candidates to the users based on historical human-human or human-machine or machine-machine The disclosed system can also learn and build/enlarge high quality answer knowledge base by identifying important frequent questions from historical conversational data and proposing new identified FAQs and their answers to be added to the knowledge base, which may be reviewed by human agents. The disclosed system can use the knowledge base and historical conversations for recommending high quality response messages for future conversation. The present teaching has disclosed both statistical learning and template based approach as well as deep learning models (e.g. a sequence to sequence language generation model, a sequence to structured data generation model, a reinforcement learning model, a sequence to user intention model) for generating higher quality and better utterance/response messages for the conversation and interaction. Moreover, the disclosed system can provide more effective products/services recommendations in the conversation by using not only user transaction history and user demographic information that are normally used in traditional recommendation engines, but also additional contextual information about the user needs, such as possible user initial request (i.e. a user query) or supplemental information collected while talking with the user. The disclosed system is also capable of using those information as well as users' implicit feedback signals (such as clicks and conversions) when interacting with our recommendation results to more effectively learn users' interests, persuade them for certain conversions, collect their explicit feedback (such as rating), as well as actively solicit additional sophisticated user feedback such as their suggestions for future product/service improvement. [0094] …The learned models are then used to update, at 333, the deep learning models 225. The learning process continues whenever additional conversation data are received at 335, or additional training seeds become available.
Claims 19 and 20: Zeng does not disclose displaying the real-time probability of outcomes for a plurality of sequential messages.
Schmueli-Scheuer, however, discloses at [0055] FIGS. 6A and 6B are illustrations of an example user interface 600 that allows visual exploration of terms and intents related to a conversation An intent list 604 displays an intent name 608 and an intent importance score 612 for each intent. Importance score is calculated by considering the intent dominancy and its frequency. Each term and intent is represented by a node (a circle); the fill pattern (e.g. type of cross-hatching or color) indicates the node type: term or intent per term. The size of the circle corresponds to the number of conversations associated with the term or intent and the density of the fill pattern (e.g. density of cross-hatching or color saturation) corresponds to the dominancy of the term or intent. For example, different amounts of color saturation in blue and orange could be used, or blue could be replaced by horizontal cross-hatching with denser hatching corresponding to greater color saturation and orange could be replaced by double hatching of dashed lines at plus or minus 45 degrees, again with denser hatching corresponding to greater color saturation. Entities are ordered in two axes to help visual orientation: from “big” to “small” on the x-axis (where the size corresponds to the count of conversations) and from “hot” to “cold” on the y-axis (where a higher temperature indicates a higher dominancy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included displaying scores, as disclosed by Schmueli-Scheuer in the system disclosed by Zeng, for the motivation of providing a method of generating a fulfillment probability associated with the likelihood that the user's intent was accomplished. (Schmueli-Scheuer; [0003] Principles of the invention provide techniques for visually exploring and prioritizing discordant conversations with conversational bots.)

Claims 4, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Pub. No. 2018/0053119) in view of Schmueli-Scheuer in view of Alex Tank, Ian C. Covert, Nicholas J. Foti, Ali Shojaie, Emily B. Fox (“An Interpretable and Sparse Neural Network Model for Nonlinear Granger Causality Discovery”. arXiv:1711.08160v2 [stat.ML] 25 Jun 2018).
Claims 4, 10, 13 and 14:
Tank, however, discloses both non-linear and lasso linear models. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included non-linear and lasso linear models, as disclosed by Tank in the system disclosed by Zeng, for the motivation of providing a method of performing data analysis inclusive of prediction, forecasting and interpretation. (Tank; Introduction; para. 2).

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629